Citation Nr: 0400834	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  98-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection bilateral knee 
disabilities. 

2.  Entitlement to service connection for residuals of a low 
back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1993 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for a left shoulder disability and denied service 
connection for a low back disorder and bilateral knee 
disabilities.  


FINDINGS OF FACT

1.  The non-united transverse processes of the L1 is a 
congenital defect.

2.  There is no current low back disability which resulted 
from a superimposed injury or disease which occurred during 
service.

3.  A disability of the knees is not currently demonstrated.


CONCLUSIONS OF LAW

1.  An acquired low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  Bilateral knee disabilities were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
38 U.S.C.A. §§ 5103, 5103A, and 5107).  The regulations 
implementing the VCAA were adopted on August 29, 2001. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA 
substantially modified the circumstances under which the VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

In this regard the veteran was informed of the VCAA in April 
2001 correspondence from the RO.  He was also informed of 
what evidence is necessary to establish his claim and what 
evidence the VA would obtain.  He was also informed that any 
requested evidence should be submitted within a year.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that all relevant facts have been properly developed 
and that all relevant evidence necessary for an equitable 
disposition of the claim has been obtained.  Also, during the 
course of the appeal a number of VA examinations with 
opinions as to the etiology of any knee or back pathologies 
have been obtained, and the veteran was informed of the 
criteria required to establish service connection in the 
statement of the case.

On September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
regard, the president has recently signed into law, the 
Veterans Benefits Act of 2003, P. L. 108-  ,Section 701 which 
now permits the VA to adjudicate a claim before the 
expiration of the one year time period.  Accordingly, 
adjudication of this appeal does not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Background

During service, in October 1993 the veteran had right knee 
pain after physical training.  The assessment was tendonitis.  
In July and August 1996, it was noted that he had a history 
of recurrent low back pain.  He reported that he had had 
several episodes of back pain in the past for which he had 
not received medical treatment.  He reported that the pain 
began after 1 mile of a two-mile run.  There was an 
assessment of low back strain.  The assessment several days 
later included rule out degenerative process versus herniated 
nucleus pulposus of the lumbar spine.  August 1996 spine X-
rays showed no significant abnormalities.  In December 1996 
when seen for left shoulder symptoms for a Medical Evaluation 
Board, it was reported that he had had chronic low back and 
bilateral knee pain in the past.  In January 1997, it was 
noted that that he had low back pain after performing sit-
ups.

The veteran filed his claim for service connection for a back 
and knee disabilities in May 1997.

On a June 1997 VA orthopedic examination, the veteran 
reported that he been diagnosed with a compression fracture 
to one of the upper lumbar vertebrae in service.  X-rays 
showed a slight anterior wedging of the L1 vertebra.  An 
electromygram (EMG) was normal.  

Following examination, the doctor noted a history of a 
compression fracture of L1, but reported that he saw no 
residuals of that injury.  On the orthopedic examination and 
on a June 1997 VA general medical examination, there were no 
complaints or abnormal findings reported relative to the 
knees.

On a September 2001 VA orthopedic examination, the veteran 
had complaints of back pain without radiation.  He also 
complained of right and left knee pain and locking episodes.  
He reported that his knee had been stable but occasionally in 
collapsed-- twice in the last three months.  Examination 
showed he was able to touch his fingertips to his toes.  The 
range of motion of the low back was complete.  The veteran 
was able to heel-walk and toe-walk well and had no weakness 
or atrophy in the lower extremities.  The knees were slightly 
positive on drawer testing.  No knee joint effusion was 
present.  The knees were stable. 

X-rays of the lumbar spine showed the anterior edge of T12 
and Ll to be irregular. There is a slight wedge shape to 
these vertebral bodies.  There is no spur formation. The body 
of L1 shows the transverse processes were ununited to the 
main segment of the main vertebra.  The examiner said that 
this was a developmental defect.  X-rays of the left knee 
revealed a bipartite patella with no other pathological 
process.  X-ray of the right knee revealed no pathological 
process.  The impressions compression fracture, L1, not 
found, a developmental variation of the vertebral body, T12, 
L1, a bipartite patella and chondromalacia of the left knee 
patella, and intermittent instability of the right knee.  

The examiner said that he was unable to establish a clear-cut 
diagnosis of arthritis or to establish from the record that a 
compression fracture of the vertebral body occurred.  The 
examiner stated that an initial impression of low back strain 
was not to be denied in the face of a negative x-ray.  With 
regard to the left knee, the examiner was unable to find a 
record of injury and treatment, and with regard to the right 
knee, it had been diagnosed originally as tendonitis, but he 
was unable to find evidence of additional treatment following 
that visit.  The examination did not produce findings that 
rendered a clear-cut diagnosis of a mechanical lesion of the 
knee.

VA examinations and hospital and outpatient treatment records 
from 1997 through March 2003 show treatment for a variety of 
medical problems, primarily shoulder problems.  

In April 2003 the veteran's claims folder was review by a 
physician's assistant.  The examiner rendered an opinion that 
it was as least as likely as not that the veteran's back and 
knee disabilities were related to service.

On a VA orthopedic examination in July 2003, the veteran 
complained of mid-to-low back pain in the midline at the 
lower thoracic/upper lumbar region, which radiated distally 
to the lower lumbar spine.  The veteran reported that his 
activities were restricted by not being able to play golf.  
He was able to bowl, and function as a volunteer firefighter.  
He denied any numbness or tingling, bowel or bladder 
dysfunction or any radiation of pain form either leg.  His 
current treatment consisted of taking 800 mg of Motrin, three 
to four times a day and Percocet ranging from one to four 
times a day, depending on his level of pain.  

On physical examination he had a normal gait and was able to 
heel and toe walk without muscular weakness.  Biomechanical 
alignment of the lumbar spine and bilateral lower extremities 
were within normal limits.  Range of motion testing showed 
flexion to 90 degrees, extension to 30 degrees bilaterally, 
tilt to 30 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  Straight leg raising was negative bilaterally 
at 90 plus degrees.  There was localized tenderness in the 
midline from T12 to L2 and laterally over the paraspinus 
muscles with deep palpation bilaterally.   The VA examiner 
indicated that she had reviewed the claims file, which 
included previous VA examinations, X-rays and medical 
opinions, and concluded that the only positive finding was 
the aforementioned transverse process irregularity, where the 
body of L1 showed the transverse processes was not united to 
the main segment of the main vertebra, which the examiner 
said was a congenital defect.  This finding did not suggest a 
relationship to trauma.  All the veteran's disc heights and 
all vertebral body heights were within normal limits, and 
there was no evidence of significant bony pathology.  

On the portion of July 2003 VA orthopedic examination that 
addressed the right knee, the veteran complained about his 
right knee giving out, especially when rising from a seated 
position.  He also described a "collapsing" consistent with 
"quad inhibition," which meant arising from a seated to 
standing position the quadriceps muscle weakened and gave way 
causing his knee to collapse in the forward flexion position, 
as appose to varus valgus instability.  The veteran reported 
that his knees were worse after bowling for an evening, he 
felt pressure in his medial joint line behind the patella.  
He denied effusion, quadriceps atrophy or asymmetry, but 
describes more of a "locking" of the knees.  

Upon physical examination, range of motion testing showed 
flexion to 145 degrees of both knees, and 0 degrees of 
extension.  There was no palpable synovial swelling or 
crepitance to flexion or extension .  McMurry testing showed 
"popping" of the both knees.   The examiner indicated that 
the previous x-rays of his knees were within normal limits 
except for a bipartite patella on the left.  The VA examiner 
opined that the veteran had no significant objective findings 
to support a diagnosis other than possible mild 
chondromalacia patellae, which was based strictly on physical 
examination.  

The VA doctor further said that there was a small possibility 
that the veteran could have a small tear at the medial 
meniscus of the right knee, but the signs and symptoms were 
insufficient to warrant further workup.  The doctor concluded 
that the veteran's complaints of knee pain could very well be 
the same complaints the veteran had in service but there was 
insufficient evidence to suggest any significant pathology.  
A subsequent notation reflects that x-rays on the knee were 
normal.

 Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2002).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

The VA General Counsel in a precedent opinion indicated that 
there is a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service. VAOPGCPREC 82- 
90.

a)  Bilateral Knee Disabilities

The service medical records show an October 1993 assessment 
of right knee tendonitis and that the veteran complained of 
knee pain on the service separation examination.  There was 
no specific reference to a left knee disability.  Following 
the examination in September 2001 the examiner rendered an 
impression of a bipartite patella and chondromalacia of the 
left knee patella, and intermittent instability of the right 
knee.  However, the examiner further indicated that the 
examiner was unable to find a record of injury and treatment 
of the left knee.  The examiner further stated that the 
examination did not produce findings that rendered a clear-
cut diagnosis of a mechanical lesion of the right knee.

In April 203 a VA physicians' assistant indicated that the 
disabilities of the knees was related to service.  However, 
the most recent VA examination in July 2003 found no 
significant objective findings to support a diagnosis of knee 
pathology.  Although the examiner raised the possibility of 
chrondromalacia on physical examination this was ruled out by 
x-rays which showed no abnormality.  

The examiner ultimately concluded that there was insufficient 
evidence to suggest any significant pathology.  The most 
recent examination does not confirm the presence of a current 
disability of the knees.  Accordingly, with current evidence 
of a disability involving the knees, service connection is 
not warranted. 

b) Low Back Disability

The service medical records show that the veteran was seen 
for low back pain which was diagnosed on one occasion as a 
strain.  However, in service x-rays showed no abnormality.  
When examined by the VA in September 2001 x-rays the examiner 
fund no compression fracture of the L1 on x-ray and a 
developmental variation of the vertebral body, T12, L1.  No 
other back disability was diagnosed.  This finding was 
confirmed by the VA examiner in September 2003.  At that time 
the examiner found that x-rays of the body of L1 showed the 
transverse processes was not united to the main segment of 
the main vertebra, which the examiner said was a congenital 
defect and was not the result of trauma.  No other back 
abnormality was diagnosed.

As indicated above, a congenital defect is not a disability 
for which service connection may be granted.  The recent VA 
examinations found no evidence of any other superimposed 
chronic low back disability.  The Board notes that the VA 
physician's assistant in April 2003 related the back 
disability to service.  However, the only back disorder 
diagnosed is a congenital defect.  Accordingly service 
connection for a low back disorder is not warranted.  The 
evidence is not equipoise as to warrant application of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2003).


ORDER

Service connection for bilateral knee disabilities is denied.

Service connection for residuals of a low back disability is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

